Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AND NON-COMPETITION AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AND NON-COMPETITION AGREEMENT (this
“Amendment”) is entered into as of December 8, 2016 (the “Effective Date”), by
and between David Brush (the “Employee”) and CPI Card Group-Colorado, Inc. (the
“Company”). Any terms used but not defined herein shall have the same meaning as
in that certain Employment and Non-Competition Agreement, effective June 22,
2015, by and between CPI Acquisition, Inc. and the Employee (the “Employment
Agreement”).

 

RECITALS

 

WHEREAS, the Employee has been employed by the Company as Chief Financial
Officer pursuant to the Employment Agreement;

 

WHEREAS, the Employee will continue to be employed by the Company through
December 31, 2016 or such earlier date pursuant to the terms of the Employment
Agreement (the “Employment Separation Date”);

 

WHEREAS, following the Employment Separation Date, the parties have agreed that
the Employee shall provide services to the Company solely in a transition and
advisory role as a consultant through June 30, 2017; and

 

WHEREAS, the Employee and the Company desire to amend the Employment Agreement
to set forth the terms of the Employee’s employment with the Company from the
Effective Date through the Employment Separation Date and the terms of the
Employee’s consulting relationship with the Company thereafter.

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein,
the Company and the Employee agree as follows:

 

AGREEMENT

 

1.                                      Amendment. The Employment Agreement is
hereby amended as follows:

 

(a)                                 Section 2.1 of the Employment Agreement is
hereby deleted and replaced in its entirety with the following:

 

“Term. The Company shall employ the Employee, and the Employee shall serve the
Company, for a continuous term beginning on June 22, 2015 (the “Effective Date”)
and ending on December 31, 2016, unless the Employee’s employment is earlier
terminated pursuant to this Agreement (the “Term”).”

 

(b)                                 The first sentence of each of Sections
2.2(a) and (b) of the Employment Agreement is hereby amended by replacing “The”
with “During the Term, the”.

 

(c)                                  Section 2.2(a) of the Employment Agreement
is hereby amended by adding the following at the end thereof:

 

“Notwithstanding the foregoing, in the event that the Company appoints a
successor Chief Financial Officer prior to the end of the Term, then the
Employee will serve the remainder of the Term as a non-executive employee of the
Company, and thereafter, all references in

 

1

--------------------------------------------------------------------------------


 

this Agreement to “Chief Financial Officer” shall be replaced with
“non-executive employee of the Company”.”

 

(d)                                 The last sentence of Section 2.3(a) of the
Employment Agreement is hereby deleted in its entirety.

 

(e)                                  Section 2.3(b) of the Employment Agreement
is hereby deleted in its entirety and replaced with the following:

 

“2016 Incentive Compensation. During the Term, the Employee shall be eligible to
participate in the Company’s incentive cash bonus program on the same basis as
similarly compensated senior executives of the Company, subject to the terms and
conditions thereof. Pursuant to the incentive cash bonus program, the Employee
will have the opportunity for an incentive cash bonus with respect to the 2016
calendar year at a target of up to 50% of the Annual Base Salary, depending on
performance metrics agreed upon in writing by the CEO and the Compensation
Committee (the “2016 Annual Bonus”), with such performance to be determined in
good faith by the Compensation Committee. The 2016 Annual Bonus will be paid to
the Employee solely in the form of cash, notwithstanding the payment of annual
incentives to similarly situated senior executives in cash and/or in other
forms. The 2016 Annual Bonus is not guaranteed, and except as otherwise provided
in this Agreement, the Employee must be employed by the Company at the close of
the 2016 calendar year to be eligible for any such 2016 Annual Bonus. Any 2016
Annual Bonus amount payable under this Section 2.3(b) shall be paid to the
Employee by no later than March 31, 2017.”

 

(f)                                   Section 2.3(c) of the Employment Agreement
is hereby deleted in its entirety and replaced with “[Reserved.]”.

 

(g)                                  The parties hereto agree that this
Amendment shall not give rise to “good reason” for termination of employment
pursuant to Section 6.1(e) of the Employment Agreement.

 

(h)                                 Section 6.1(e) of the Employment Agreement
is hereby amended by replacing clause (ii) with the following: “(ii) material
diminution of his duties, responsibilities, or authority, other than pursuant to
the transition of the Employee’s duties from Chief Financial Officer to
non-executive employee of the Company prior to the end of the Term, as
contemplated by Section 2.2(a) of this Agreement;”.

 

(i)                                     Section 6.1(f) of the Employment
Agreement is hereby deleted in its entirety.

 

(j)                                    The first sentence of Section 6.2(a) of
the Employment Agreement is hereby amended by replacing the beginning of the
sentence through the reference to Section 2.1 of the Employment Agreement with
the following: “Upon the termination by the Company of the Employee’s employment
pursuant to Section 6.1(c),”.

 

(k)                                 The second sentence of Section 6.2(a) of the
Employment Agreement is hereby amended by replacing the beginning of the
sentence through the reference to Section 2.1 of the Employment Agreement with
the following: “Upon the termination of the Employee’s employment pursuant to
Section 6.1(a) or (b) or by the Company pursuant to Section 6.1(d),”.

 

(l)                                     Section 6.2(b) of the Employment
Agreement is hereby deleted and replaced in its entirety with the following:

 

2

--------------------------------------------------------------------------------


 

“Severance Benefits. Upon (i) any termination by the Company of the Employee’s
employment pursuant to Section 6.1(d) prior to the end of the Term, (ii) the
Employee’s termination of employment for good reason pursuant to
Section 6.1(e) prior to the end of the Term, or (iii) termination of the
Employee’s employment pursuant to Section 6.1(a) or (b) prior to the end of the
Term (each, a “Severance Termination Event”), and the execution and delivery by
the Employee or the Employee’s legal representative to the Company of a general
release in form and substance satisfactory to the Company in its reasonable
discretion, the Company shall pay to the Employee or, in the event of the
Employee’s death, the Employee’s designated beneficiary or estate a severance
payment calculated by using the Base Salary plus the Employee’s estimated 2016
Annual Bonus amount, as determined by the Board in good faith in accordance with
the short term incentive plan design then in effect. The severance payment will
be made in equal installments during the Severance Period in a manner consistent
with the Company’s usual payroll cycle. Subject to the terms of the applicable
plan documents, and in accordance with the Company’s policies applicable to
similarly situated employees, medical, prescription drug, dental, vision and
health benefits coverage shall be continued on behalf of Employee and his
covered dependents until the end of the Severance Period on the same terms as
were provided to the Employee by the Company immediately prior to such
termination. In the event of a Severance Termination Event, (A) the Employee’s
then-unvested restricted shares of common stock of CPI Holdings (the “Restricted
Shares”) granted pursuant to that certain Restricted Stock Award Agreement,
dated June 22, 2015 (the “Restricted Stock Award Agreement”), shall continue to
vest in accordance with the terms set forth in the Restricted Stock Award
Agreement during the Severance Period, and (B) the aggregate number of shares or
units under any individual time-vesting equity or long-term incentive awards
granted under the Company’s incentive plan (“LTI Awards”) held by the Employee
will be no less than (without duplication of the prior vesting of any portion of
such award) (I) the number of time-vesting LTI Awards granted to the Employee by
the Company multiplied by (II) a fraction, (x) the numerator of which is the
number of days that the Employee was employed by the Company from the date the
LTI Awards were granted to the date of the Employee’s termination and (y) the
denominator of which is the total number of days that represents the full
vesting period in the aggregate with respect to such time-vesting LTI Award. 
The parties hereto agree that if any award agreement with respect to such
time-vesting LTI Award shall provide terms that are more favorable than as set
forth herein with respect to any time-vesting LTI Award of the Company, any such
award agreement shall control.”

 

2.                                      Release Agreement. This Amendment shall
become effective upon the Employee’s timely execution and non-revocation of the
general release of claims attached hereto as Exhibit A (the “Release”). If the
Employee fails to timely execute the Release, or timely revokes the Release,
this Amendment shall be null and void.

 

3.                                      Consulting Agreement. Following the
Employment Separation Date, the Company and the Employee agree to enter into,
and the Employee agrees to provide transition and advisory services to the
Company as reasonably requested by the Company’s President and Chief Executive
Officer, Chief Human Resources Officer, and/or the Board of Directors pursuant
to, the Consulting Agreement attached hereto as Exhibit B, which the parties
hereto agree will be executed on the Employment Separation Date.

 

4.                                      Miscellaneous.

 

(a)                                 Governing Law. This Amendment shall be
governed and construed in accordance with the laws of Illinois without giving
effect to its conflicts of law provisions.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Severability. If any provision of this
Amendment is declared by any court of competent jurisdiction to be invalid for
any reason, such invalidity shall not affect the remaining provisions of this
Amendment, which shall be fully severable, and given full force and effect.

 

(c)                                  Counterparts. This Amendment may be signed
in counterparts, each of which shall be deemed an original and all of which
together shall be one and the same instrument.  A signature hereon sent by
facsimile or other electronic means shall be as effective as an original
signature.

 

(d)                                 References to Employment Agreement. All
references in any document or agreement to the Employment Agreement shall refer
to the Employment Agreement, as amended hereby.

 

(e)                                  Supersession. To the extent, if any, that a
provision of this Amendment conflicts with or differs from any provision of the
Employment Agreement, such provision of this Amendment shall prevail and govern
for all purposes and in all respects.

 

(f)                                   Full Force and Effect. Except as otherwise
specifically amended by this Amendment, the Employment Agreement (including,
without limitation, the Employee’s obligations pursuant to Sections 3, 4 and 5
thereof, and other surviving provisions) shall remain in full force and effect.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Amendment as of the day and year first set forth above.

 

 

“COMPANY”

 

 

 

CPI Card Group-Colorado, Inc.

 

 

 

By:

/s/ Steven Montross

 

 

 

 

Name:

Steven Montross

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

/s/ David Brush

 

David Brush

 

[Signature Page to Amendment]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

In consideration of the benefits to be provided to David Brush (the “Employee”)
under the terms of the First Amendment, dated December 8, 2016, to the
Employment and Non-Competition Agreement, effective June 22, 2015, by and
between CPI Acquisition, Inc. and the Employee (the “Employment Agreement”),
with respect to which this general release of claims (this “Agreement”) forms
part, the Employee agrees as follows:

 

(a)                                 General Release by the Employee. The
Employee individually and on behalf of his heirs, personal representatives,
successors and assigns, hereby forever releases, waives and discharges CPI Card
Group-Colorado, Inc. (the “Company”) and any parent, subsidiary or otherwise
affiliated corporation, partnership, firm or business, and their respective
present and former directors, officers, shareholders, owners, managers,
supervisors, employees, partners, attorneys, agents and representatives, and
their respective successors, heirs and assigns (jointly and severally referred
to as “Releasees”), from any and all actions, causes of action, claims, charges,
demands, losses, damages, costs, attorneys’ fees, judgments, liens, indebtedness
and liabilities of every kind and character, if any, whether known or unknown,
suspected or unsuspected, that the Employee may have or claim to have, in any
way relating to and/or arising out of any event or act of omission or commission
occurring prior to the Employee’s execution of this Agreement, or in any way
relating to or arising out of the Employee’s employment with the Company and/or
the Company’s conduct pursuant to this Agreement and/or any tort, statutory or
contract claims the Employee may have against any of the Releasees, arising or
existing prior to the date of this Agreement (collectively, “Claims”), including
but not limited to:

 

(i)                                     Claims arising under federal, state, or
local laws prohibiting age, sex, sexual orientation, marital status, race,
color, creed, disability, handicap, religion, national origin, or any other form
of discrimination lawful off-duty conduct, or retaliation, including, but not
limited to, the 1866 Civil Rights Act, 42 U.S.C. § 1981, the Equal Pay Act, 29
U.S.C. § 206(d), the Americans With Disabilities Act, 42 U.S.C.  § 12101, and
Title VII of the 1964 Civil Rights Act, as amended, 42 U.S.C. § 2000e et seq.,
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621,
et seq. (“ADEA”), including as amended by the Older Workers Benefit Protection
Act of 1990, as amended (“OWPBA”), the Colorado Anti-Discrimination Act, as
amended;

 

(ii)                                  Claims arising under the Fair Labor
Standards Act, 29 U.S.C. § 201  et seq.;

 

(iii)                               Claims arising under the Family and Medical
Leave Act, as amended;

 

(iv)                              Claims arising under the Employee Retirement
Income Security Act of 1974, 29 U.S.C. § 1001 et seq.;

 

(v)                                 Any and all common law claims such as
wrongful discharge, violation of public policy, defamation, negligence,
infliction of emotional distress, any intentional torts, outrageous conduct,
interference with or breach of contract, fraud, misrepresentation, invasion of
privacy, and retaliation, including retaliation and other common law claims;

 

(vi)                              Any and all claims for the following; money
damages, including actual, compensatory, liquidated or punitive damages,
equitable relief such as reinstatement or injunctive

 

A-1

--------------------------------------------------------------------------------


 

relief, front or back pay, wages, benefits, sick pay, vacation pay, liquidated
damages, costs, interest, expenses, attorneys’ fees, or any other remedies; and

 

(vii)                           All other legal and equitable claims regarding
the Employee’s employment with the Company or the termination of said
employment.

 

By signing this Agreement, the Employee represents that he has not filed any
complaint, charge, or lawsuit against any or all of the Releasees, and has not
raised any Claims with a court or government agency.  The Employee agrees that
the Employee is not entitled to any remedy or relief if the Employee were to
pursue with or before any federal, state or other governmental authority or
court any Claim against any of the Releasees, relating to any of the matters
released hereby.  If the release with respect to any of the foregoing released
claims is deemed to be invalid, unenforceable or illegal, then the court making
such determination shall reduce the effect of the release to be the minimum
extent necessary in order to preserve the enforceability of the remainder of the
release.

 

Nothing in this Agreement shall be construed to (A) limit the Employee’s ability
to file a charge or complaint with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”);
(B) limit the Employee’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company; (C) release claims challenging the validity of
this Agreement under the ADEA, as amended by the OWBPA; (D) release the
Releasees or any of them from any Claim that by law cannot be waived or
released; (E) release the Company from its obligations under this Agreement; or
(F) release any existing rights that the Employee may have, if any, to
indemnification pursuant to the Company’s by-laws and/or any directors’ and
officers’ insurance policy of the Company, with respect to any charge, complaint
or lawsuit relating to and arising during the Employee’s employment with the
Company, including, without limitation, those certain shareholder class action
lawsuits that were filed prior to the date hereof in the U.S. District Court for
the Southern District of New York, as disclosed in the Company’s public filings.
The Employee expressly waives and agrees to waive any right to recover monetary
damages for personal injuries in any charge, complaint or lawsuit filed by the
Employee or anyone else on behalf of the Employee for any released Claims. This
Agreement does not limit the Employee’s right to receive an award for
information provided to any Government Agencies.

 

The Company agrees not to contest any unemployment benefits to which the
Employee may be entitled.

 

(b)                                 Release and Waiver of Rights under ADEA. The
Employee recognizes and agrees that under the terms and provisions of this
Agreement, he is releasing and waiving rights he may have to pursue any claims
against the Company and/or Releasees arising under the ADEA.  In connection with
his waiver of those rights, the Employee specifically acknowledges the
following:

 

(i)                                     The Employee has been given a period of
twenty-one (21) days to review and consider this Agreement before signing it. 
The Employee further understands that he may use as much of the twenty-one (21)
day period as he wishes prior to signing and is free to sign the Agreement
before the expiration of the twenty-one (21) day period.  The Employee also
understands that if he does not execute the Agreement within the twenty-one (21)
day period, none of the parties hereto shall have any rights or obligations
under this Agreement;

 

A-2

--------------------------------------------------------------------------------


 

(ii)                                  The Employee was advised in writing that
he has the right to and may consult with an attorney before executing this
Agreement. The Employee has had the opportunity to consult with his attorneys
about the Agreement and he has exercised his right to do so;

 

(iii)                               The Employee understands that he must
knowingly and voluntarily accept the terms of this Agreement before signing the
Agreement;

 

(iv)                              The Employee has seven (7) days following
execution of this Agreement to revoke the Agreement.  The Agreement will not
become effective or enforceable until the expiration of the seven (7) day
revocation period.  To revoke the Agreement, the Employee must advise the
Company in writing of his election to do so before the expiration of the seven
(7) day revocation period and by addressing his notice of revocation to: Lisa
Jacoba, CPI Card Group-Colorado, Inc., 10026 W. San Juan Way — Suite 200,
Littleton, CO 80127. The effective date of this Agreement shall be the eighth
(8th) day after the Employee has executed the Agreement, provided that he has
not revoked the Agreement as described in this paragraph;

 

(v)                                 The Employee is specifically releasing,
among other potential causes of action, any claims he may have against the
Company arising under the ADEA and all amendments thereto;

 

(vi)                              The Employee is not waiving or relinquishing
any rights or claims he may have against the Company that arise after the date
this Agreement is executed;

 

(vii)                           The consideration given for this waiver and
release is in addition to anything of value to which the Employee is already
entitled; and

 

(viii)                        This Agreement is intended by the parties hereto
to comply with the terms and provisions of the OWBPA and all amendments thereto.

 

(c)                                  Authority to Release. The Employee hereby
warrants that he has not assigned or transferred to any person any portion of
any Claim that is released, waived and discharged in Sections (a) or (b) above.

 

(d)                                 Severability. If any provision of this
Agreement is declared by any court of competent jurisdiction to be invalid for
any reason, such invalidity shall not affect the remaining provisions of this
Agreement, which shall be fully severable, and given full force and effect.

 

(e)                                  Governing Law. This Agreement shall be
governed and construed in accordance with the laws of Illinois without giving
effect to its conflicts of law provisions.

 

(f)                                   Counterparts. This Agreement may be signed
in counterparts, each of which shall be deemed an original and all of which
together shall be one and the same instrument.  A signature hereon sent by
facsimile or other electronic means shall be as effective as an original
signature.

 

[Signature Page Follows]

 

A-3

--------------------------------------------------------------------------------


 

PLEASE READ CAREFULLY. THIS
AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

 

“COMPANY”

 

 

 

CPI Card Group-Colorado, Inc.

 

 

 

 

By:

/s/ Steven Montross

 

 

 

 

Name:

Steven Montross

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

 

 

By:

/s/ David Brush

 

Name:

David Brush

 

 

 

 

Date:

December 8, 2016

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONSULTING SERVICES AGREEMENT

 

THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) is entered into as of
January 1, 2017 (the “Effective Date”), by and between David Brush (the “Service
Provider”) and CPI Card Group-Colorado, Inc. (the “Company”).

 

RECITALS

 

WHEREAS, the Service Provider has been employed by the Company as Chief
Financial Officer pursuant to that certain Employment and Non-Competition
Agreement, dated June 22, 2015, as amended December 8, 2016, by and between CPI
Acquisition, Inc. and the Service Provider (the “Employment Agreement”);

 

WHEREAS, the Service Provider’s employment has terminated as of December 31,
2016 (the “Employment Separation Date”); and

 

WHEREAS, the Service Provider and the Company desire to have the Service
Provider provide certain transition and consulting services to the Company as a
consultant following the Employment Separation Date, as set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein,
the Company and the Service Provider agree as follows:

 

AGREEMENT

 

1.                                      Consulting Period. The term of the
consulting engagement pursuant to this Agreement shall begin on January 1, 2017
and shall end on June 30, 2017, unless earlier terminated pursuant to Section 6
of this Agreement (the “Consulting Period”).

 

2.                                      Consulting and Transition Services.

 

(a)                                 During the Consulting Period, the Service
Provider agrees to provide transition, consulting and other related services to
the Company, as may be requested from time to time by, and at the direction of,
the Company’s Chief Executive Officer (the “CEO”), Chief Human Resources Officer
and/or the Board of Directors (the “Board”), including, but not limited to,
cooperating with the Company on ongoing matters (collectively, the “Consulting
and Transition Services”). As part of the Consulting and Transition Services,
the Service Provider further agrees to assist the Company in providing an
effective transition of the Service Provider’s executive responsibilities. The
Service Provider shall diligently and competently perform the Consulting and
Transition Services requested hereunder and use reasonable efforts in connection
with the performance of such Consulting and Transition Services.

 

(b)                                 The Service Provider agrees to make himself
reasonably available during the Consulting Period as requested with reasonable
advance notice (subject to the Service Provider’s unavailability due to
customary vacations, etc., taken during the Consulting Period) by the CEO, Chief
Human Resources Officer and/or the Board and to develop a mutually acceptable
work schedule during the Consulting Period. During the Consulting Period, the
Service Provider is expected to provide the Consulting and Transition Services
for no more than three (3) business days per month, and the Company will
compensate the Service Provider at a rate of $200 per hour for any additional
time spent beyond three (3)

 

B-1

--------------------------------------------------------------------------------


 

business days per month performing any Consulting and Transition Services
requested by the Company that the Service Provider agrees to perform.

 

3.                                      Compensation.

 

(a)                                 Consulting Fee. As compensation for the
Consulting and Transition Services, the Company will pay the Service Provider
during the Consulting Period a monthly fee of $5,000, payable in one installment
per month without interest (the “Consulting Fee”). The Consulting Fee, together
with any documented additional hourly amounts due under Section 2(b), will be
payable to the Service Provider on the first (1st) business day of each month
during the Consulting Period.

 

(b)                                 Treatment of Existing Equity Awards. For the
avoidance of doubt, the provision of the Consulting and Transition Services by
the Service Provider during the Consulting Period will constitute “Service” for
purposes of the Service Provider’s time-vesting equity or long-term incentive
awards granted under the Company’s Omnibus Incentive Plan (collectively, the
“LTI Awards”) that remain outstanding as of the Effective Date (as “Service” is
defined in the award agreements governing such LTI Awards). The Service
Provider’s LTI Award consisting of 23,388 restricted stock units (the “RSUs”) is
scheduled to vest on March 2, 2017 and shall vest on such date, provided that
the Service Provider continues to provide the Consulting and Transition Services
through such date. In addition, notwithstanding anything in the award agreement
relating thereto or in the Employment Agreement to the contrary, the Service
Provider’s restricted shares of common stock of CPI Holdings I, Inc. (the
“Restricted Shares”) shall remain outstanding and shall continue to vest through
the end of the Consulting Period, provided that the Service Provider continues
to provide the Consulting and Transition Services. Any Restricted Shares that
are unvested as of the end of the Consulting Period shall be forfeited.

 

(c)                                  COBRA. To the extent that the Service
Provider is participating in the Company’s group health insurance program
immediately prior to the Employment Separation Date, and provided that the
Service Provider timely elects and remains eligible for coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, the Company
will pay to the Service Provider a cash amount per month, equal to the sum of
(i) the portion of the premiums for such coverage that the Company was paying on
behalf of the Service Provider immediately prior to the Employment Separation
Date and (ii) the income taxes related thereto, through the earlier of (A) the
termination of the Consulting Period or (B) the date on which the Service
Provider begins receiving coverage under another group health plan. Such payment
shall be fully taxable to the Service Provider and will be treated consistently
with other cash payments under this Agreement. Notwithstanding the foregoing,
this Section 3(c) shall cease to apply as of the effective date of any
regulation or other guidance under which payment of such amount would be deemed
to violate any nondiscrimination requirements under the Patient Protection and
Affordable Care Act.

 

(d)                                 Expense Reimbursement. The Company will
reimburse the Service Provider for reasonable and necessary business expenses
incurred in the course of performing the Consulting and Transition Services
hereunder in accordance with the Company’s travel policy and business expense
policies and procedures as in effect from time to time. The Company will also
reimburse the Service Provider for the cost of early termination of the Service
Provider’s apartment lease agreement.

 

4.                                      Administrative Support. The Company
agrees to provide the Service Provider with appropriate office space and
administrative support at the Company’s headquarters while he is performing the
Consulting and Transition Services for the Company. During the Consulting
Period, the Company agrees to provide the Service Provider with reasonable
technical support and the Company’s help desk will be available to provide
technical assistance to the Service Provider as reasonably requested.

 

B-2

--------------------------------------------------------------------------------


 

5.                                      Relationship; Indemnification. It is the
intent of the parties to this Agreement, and the Company has determined, that
during the Consulting Period, the Service Provider shall be an independent
contractor and not an employee of the Company, and nothing in this Agreement
shall be construed to create an employment relationship between the Service
Provider and the Company following the Employment Separation Date. As an
independent contractor, the Service Provider shall not participate in any
employee benefit plan or program or be subject to any employment rules,
regulations or policies of the Company.  No amount will be deducted or withheld
from the Company’s payments to the Service Provider under this Agreement for
federal, state or local taxes and no FICA taxes will be payable by the Company
on behalf of the Service Provider. The Service Provider will be solely
responsible for making appropriate filings and payments to the appropriate
governmental taxing authorities, including payments of all income taxes and
self-employment taxes due on compensation received hereunder. The Service
Provider is entitled to indemnification pursuant to Section 7.1 of the Company’s
by-laws with respect to the Consulting and Transition Services performed under
this Agreement.

 

6.                                      Termination of Consulting Period.
Notwithstanding anything in this Agreement to the contrary, the Company or the
Service Provider may terminate the Consulting Period for any reason and at any
time.

 

(a)                                 In the event of an early termination of the
Consulting Period by the Company for Cause (as defined in Section 6.1(c) of the
Employment Agreement) or by the Service Provider for any reason, the Company’s
obligation to pay any future installments of the Consulting Fee shall cease
immediately as of the date of such termination of the Consulting Period and the
Service Provider will immediately cease vesting in the equity awards described
in Section 3(b) above.

 

(b)                                 In the event of an early termination of the
Consulting Period by the Company without Cause, the Company will continue to pay
the Service Provider the applicable remaining installments of the Consulting Fee
through June 30, 2017, and the Service Provider will continue to vest as
scheduled in the RSUs, the Restricted Shares and any other LTI Awards through
June 30, 2017.

 

(c)                                  Following the termination of the Consulting
Period for any reason, the Service Provider shall not remove from any premises
at which the business of the Company is conducted any property of the Company,
including, without limitation, any Confidential Information (as such term is
defined in Section 1.5 of the Employment Agreement), and shall return, in good
condition, all the property of the Company, including, without limitation, all
tangible embodiments of the Confidential Information.

 

7.                                      Release of Claims. Notwithstanding
anything herein to the contrary, the Company’s agreement to engage the Service
Provider as a consultant hereunder following the Employment Separation Date is
contingent upon the Service Provider’s timely execution and non-revocation of
this Agreement, including the general release of claims set forth in this
Section 7.

 

(a)                                 General Release by the Service Provider. The
Service Provider individually and on behalf of his heirs, personal
representatives, successors and assigns, hereby forever releases, waives and
discharges the Company and any parent, subsidiary or otherwise affiliated
corporation, partnership, firm or business, and their respective present and
former directors, officers, shareholders, owners, managers, supervisors,
employees, partners, attorneys, agents and representatives, and their respective
successors, heirs and assigns (jointly and severally referred to as
“Releasees”), from any and all actions, causes of action, claims, charges,
demands, losses, damages, costs, attorneys’ fees, judgments, liens, indebtedness
and liabilities of every kind and character, if any, whether known or unknown,
suspected or unsuspected, that the Service Provider may have or claim to have,
in any way relating to and/or arising out of any event or act of omission or
commission occurring prior to the Service Provider’s execution of this
Agreement, or in any way relating to or arising out of the Service Provider’s
employment with the Company and/or the

 

B-3

--------------------------------------------------------------------------------


 

Company’s conduct pursuant to this Agreement and/or any tort, statutory or
contract claims the Service Provider may have against any of the Releasees,
arising or existing prior to the date of this Agreement (collectively,
“Claims”), including but not limited to:

 

(i)                                     Claims arising under federal, state, or
local laws prohibiting age, sex, sexual orientation, marital status, race,
color, creed, disability, handicap, religion, national origin, or any other form
of discrimination lawful off-duty conduct, or retaliation, including, but not
limited to, the 1866 Civil Rights Act, 42 U.S.C. § 1981, the Equal Pay Act, 29
U.S.C. § 206(d), the Americans With Disabilities Act, 42 U.S.C.  § 12101, and
Title VII of the 1964 Civil Rights Act, as amended, 42 U.S.C. § 2000e et seq.,
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621,
et seq. (“ADEA”), including as amended by the Older Workers Benefit Protection
Act of 1990, as amended (“OWPBA”), the Colorado Anti-Discrimination Act, as
amended;

 

(ii)                                  Claims arising under the Fair Labor
Standards Act, 29 U.S.C. § 201  et seq.;

 

(iii)                               Claims arising under the Family and Medical
Leave Act, as amended;

 

(iv)                              Claims arising under the Employee Retirement
Income Security Act of 1974, 29 U.S.C. § 1001 et seq.;

 

(v)                                 Any and all common law claims such as
wrongful discharge, violation of public policy, defamation, negligence,
infliction of emotional distress, any intentional torts, outrageous conduct,
interference with or breach of contract, fraud, misrepresentation, invasion of
privacy, and retaliation, including retaliation and other common law claims;

 

(vi)                              Any and all claims for the following; money
damages, including actual, compensatory, liquidated or punitive damages,
equitable relief such as reinstatement or injunctive relief, front or back pay,
wages, benefits, sick pay, vacation pay, liquidated damages, costs, interest,
expenses, attorneys’ fees, or any other remedies; and

 

(vii)                           All other legal and equitable claims regarding
the Service Provider’s employment with the Company or the termination of said
employment.

 

By signing this Agreement, the Service Provider represents that he has not filed
any complaint, charge, or lawsuit against any or all of the Releasees, and has
not raised any Claims with a court or government agency.  The Service Provider
agrees that the Service Provider is not entitled to any remedy or relief if the
Service Provider were to pursue with or before any federal, state or other
governmental authority or court any Claim against any of the Releasees, relating
to any of the matters released hereby.  If the release with respect to any of
the foregoing released claims is deemed to be invalid, unenforceable or illegal,
then the court making such determination shall reduce the effect of the release
to be the minimum extent necessary in order to preserve the enforceability of
the remainder of the release.

 

Nothing in this Agreement shall be construed to (A) limit the Service Provider’s
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”); (B) limit the Service Provider’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company; (C) release claims

 

B-4

--------------------------------------------------------------------------------


 

challenging the validity of this Agreement under the ADEA, as amended by the
OWBPA; (D) release the Releasees or any of them from any Claim that by law
cannot be waived or released; (E) release the Company from its obligations under
this Agreement; or (F) release any existing rights that the Service Provider may
have, if any, to indemnification pursuant to the Company’s by-laws and/or any
directors’ and officers’ insurance policy of the Company, with respect to any
charge, complaint or lawsuit relating to and arising during the Service
Provider’s employment with the Company, including, without limitation, those
certain shareholder class action lawsuits that were filed prior to the date
hereof in the U.S. District Court for the Southern District of New York, as
disclosed in the Company’s public filings. The Service Provider expressly waives
and agrees to waive any right to recover monetary damages for personal injuries
in any charge, complaint or lawsuit filed by the Service Provider or anyone else
on behalf of the Service Provider for any released Claims. This Agreement does
not limit the Service Provider’s right to receive an award for information
provided to any Government Agencies.

 

The Company agrees not to contest any unemployment benefits to which the Service
Provider may be entitled.

 

(b)                                 Release and Waiver of Rights under ADEA. The
Service Provider recognizes and agrees that under the terms and provisions of
this Agreement, he is releasing and waiving rights he may have to pursue any
claims against the Company and/or Releasees arising under the ADEA.  In
connection with his waiver of those rights, the Service Provider specifically
acknowledges the following:

 

(i)                                     The Service Provider has been given a
period of twenty-one (21) days to review and consider this Agreement before
signing it.  The Service Provider further understands that he may use as much of
the twenty-one (21) day period as he wishes prior to signing and is free to sign
the Agreement before the expiration of the twenty-one (21) day period.  The
Service Provider also understands that if he does not execute the Agreement
within the twenty-one (21) day period, none of the parties hereto shall have any
rights or obligations under this Agreement;

 

(ii)                                  The Service Provider was advised in
writing that he has the right to and may consult with an attorney before
executing this Agreement. The Service Provider has had the opportunity to
consult with his attorneys about the Agreement and he has exercised his right to
do so;

 

(iii)                               The Service Provider understands that he
must knowingly and voluntarily accept the terms of this Agreement before signing
the Agreement;

 

(iv)                              The Service Provider has seven (7) days
following execution of this Agreement to revoke the Agreement.  The Agreement
will not become effective or enforceable until the expiration of the seven
(7) day revocation period.  To revoke the Agreement, the Service Provider must
advise the Company in writing of his election to do so before the expiration of
the seven (7) day revocation period and by addressing his notice of revocation
to: Lisa Jacoba, CPI Card Group-Colorado, Inc., 10026 W. San Juan Way —
Suite 200, Littleton, CO 80127.  The effective date of this Agreement shall be
the eighth (8th) day after the Service Provider has executed the Agreement,
provided that he has not revoked the Agreement as described in this paragraph;

 

(v)                                 The Service Provider is specifically
releasing, among other potential causes of action, any claims he may have
against the Company arising under the ADEA and all amendments thereto;

 

(vi)                              The Service Provider is not waiving or
relinquishing any rights or claims he may have against the Company that arise
after the date this Agreement is executed;

 

B-5

--------------------------------------------------------------------------------


 

(vii)                           The consideration given for this waiver and
release is in addition to anything of value to which the Service Provider is
already entitled; and

 

(viii)                        This Agreement is intended by the parties hereto
to comply with the terms and provisions of the OWBPA and all amendments thereto.

 

(c)                                  Authority to Release. The Service Provider
hereby warrants that he has not assigned or transferred to any person any
portion of any Claim that is released, waived and discharged in Sections 7(a) or
7(b) above.

 

8.                                      Future Cooperation.  In connection with
any and all claims, disputes, negotiations, investigation, lawsuits or
administrative proceedings involving the Company, the Service Provider agrees to
make himself available, upon reasonable advance notice from the Company, and
without the necessity of subpoena, to provide information or documents, provide
declarations or statements to the Company, meet with attorneys or other
representatives of the Company, prepare for and give depositions or testimony,
and/or otherwise cooperate in the investigation, defense or prosecution of any
or all such matters. The Company will reimburse the Service Provider for all
reasonable expenses incurred in providing such assistance and will pay to the
Service Provider a fee of $200 per hour for providing the cooperation described
in this Section 8. Any amounts payable pursuant to this Section 8 shall be paid
promptly upon the Company’s receipt of a written request from the Service
Provider, but in all cases, such amounts shall be paid no later than March 15 of
the year following the year in which the expense is incurred. Notwithstanding
anything in this agreement to the contrary, the Service Provider and the Company
agree that the obligations imposed upon him under this Section 8 shall survive
the termination of the Consulting Period.

 

9.                                      Non-Disparagement. The Service Provider
agrees not to engage in any form of conduct, or make any statements or
representations that disparage or otherwise impair the reputation, goodwill or
commercial interests of the Company and its affiliates.

 

10.                               Confidentiality of Agreement. The Service
Provider agrees to keep this Agreement confidential and will not communicate the
terms of this Agreement, the facts or circumstances giving rise to this
Agreement, or the fact that such Agreement exists, to any third party except, as
necessary, his immediate family, accountants, legal or financial advisors or
otherwise appropriate or necessary as required by law or court order.

 

11.                               Miscellaneous.

 

(a)                                 Amendment. This Agreement may be amended
only by a writing executed by the parties to this Agreement.

 

(b)                                 Entire Agreement. This Agreement and the
applicable LTI Award agreements set forth the entire agreement and understanding
of the parties hereto and supersede any and all other agreements, either oral or
in writing, between the Company, any of its shareholders, members, and/or
principals and the Service Provider related to the subject matter addressed
herein, including, but not limited to, the Employment Agreement; provided, that
Sections 3, 4, and 5 of the Employment Agreement, and any definitions associated
therewith, shall remain in full force and effect following the Effective Date.

 

(c)                                  Notices. All notices and other
communications required or permitted under this Agreement will be in writing and
will be deemed to have been duly given when delivered in person or when
dispatched by telegram or electronic facsimile transfer (confirmed in writing by
mail simultaneously

 

B-6

--------------------------------------------------------------------------------


 

dispatched) or one (1) business day after having been dispatched by a nationally
recognized overnight courier service to the appropriate party at the address
specified below:

 

If to the Company:

 

CPI Card Group-Colorado, Inc.

 

 

10026 W. San Juan Way — Suite 200

 

 

Littleton, CO 80127

 

 

Fax: (303) 973-8420

 

 

Attention: Lisa Jacoba

 

 

 

With copies to:

 

Winston & Strawn LLP

 

 

35 W. Wacker Drive

 

 

Chicago, IL 60601

 

 

Fax: (312) 558-5700

 

 

Attention: Andrew McDonough

 

 

 

If to the Service Provider:

 

David Brush

 

 

777 Washington Road

 

 

Lake Forest, IL 60045

 

(d)                                 Governing Law. This Agreement shall be
governed and construed in accordance with the laws of Illinois without giving
effect to its conflicts of law provisions.

 

(e)                                  Section 409A. This Agreement is intended to
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and shall be administered, construed and interpreted in
accordance with, Code Section 409A and the interpretive guidance thereunder.

 

(f)                                   Compliance with Law. This Agreement and
the payments contemplated hereunder are subject to compliance with all
applicable laws, regulations, rulings and other legal requirements including the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as applicable.

 

(g)                                  Severability. If any provision of this
Agreement is declared by any court of competent jurisdiction to be invalid for
any reason, such invalidity shall not affect the remaining provisions of this
Agreement, which shall be fully severable, and given full force and effect.

 

(h)                                 Waivers. The failure of either party to
insist upon strict compliance by the other party with any of the covenants or
restrictions contained in this Agreement shall not be construed as a waiver, nor
shall any course of action deprive either party of the right to require strict
compliance with this Agreement.

 

(i)                                     Headings. Section, paragraph and other
captions or headings contained in this Agreement are inserted as a matter of
convenience and for reference, and in no way define, limit, extend or otherwise
describe the scope or intent of this Agreement or any provision hereof and shall
not affect in any way the meaning or interpretation of this Agreement.

 

(j)                                    Counterparts. This Agreement may be
signed in counterparts, each of which shall be deemed an original and all of
which together shall be one and the same instrument.  A signature hereon sent by
facsimile or other electronic means shall be as effective as an original
signature.

 

[Signature Page Follows]

 

B-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement on the date first set forth above in Littleton, Colorado. The
Service Provider acknowledges that he has received a signed original copy of
this Agreement.

 

CAUTION: PLEASE READ CAREFULLY.
THIS AGREEMENT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.

 

 

 

“COMPANY”

 

 

 

CPI Card Group-Colorado, Inc.

 

 

 

By:

/s/ Steven Montross

 

 

 

 

Name:

Steven Montross

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

“SERVICE PROVIDER”

 

 

 

 

 

/s/ David Brush

 

David Brush

 

B-8

--------------------------------------------------------------------------------